COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 VASHTI E. MADDEN,                                               No. 08-13-00169-CV
                                                 §
                   Appellant,                                      Appeal from the
                                                 §
 v.                                                               34th District Court
                                                 §
 EL PASO INDEPENDENT SCHOOL                                   of El Paso County, Texas
 DISTRICT,                                       §
                                                                (TC# 2012-DCV01483)
                   Appellee.                     §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and her sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF JULY, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Larsen, Senior Judge
Larsen, Senior Judge (Sitting by Assignment)